Citation Nr: 0705355	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 80 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

3.  Entitlement to an effective date earlier than November 
26, 1977, for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than November 
26, 1978, for the grant of service connection for bilateral 
hearing loss.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

The veteran requested an increase in compensation benefits 
for his hearing loss and tinnitus as well as the assignment 
of earlier effective dates for those awards.  The RO 
initially denied the benefits sought and the veteran 
submitted a notice of disagreement; a statement of the case 
was issued, and the veteran perfected his appeal by 
submitting appropriate substantive appeals.  Over the course 
of this appeal, the RO increased the rating for bilateral 
hearing loss to 80 percent and the veteran expressed his 
satisfaction with that rating.  

In October 2006, the veteran submitted correspondence stating 
that he did not want to pursue the claims on appeal.  This 
correspondence reflects his desire to withdraw his entire 
appeal before the Board.  Thus, in effect, the veteran 
withdrew his substantive appeal pursuant to 38 C.F.R. 
§ 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  


REMAND

In a February 2003 rating decision, the RO denied entitled to 
a total rating based on individual unemployability.  Notice 
of the decision was sent to the veteran on February 19, 2003.  
On February 26, 2003, the RO accepted the veteran's VA Form 9 
with respect to issues addressed above.  That document 
specifically requested that the veteran be assigned a 100 
percent rating; 50 percent for hearing loss and 50 percent 
for tinnitus.  Since that time, the veteran and his 
representative have continued to request a total rating.  As 
the Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions, the Board finds that the veteran timely advised 
VA on his disagreement with the February 2003 rating and the 
issue of entitlement to a total rating is remanded for 
consideration and the issuance of a statement of the case if 
the benefit is not granted.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Review the veteran's claim of 
entitlement to a total rating based on 
individual unemployability and issue a 
statement of the case if the benefit 
cannot be awarded.  Ensure that all 
notices required by the Veterans Claims 
Assistance Act of 2000 (VCAA) have been 
provided.

If a statement of the case is issued, 
advise the veteran that he must perfect an 
appeal pursuant to 38 C.F.R. § 20.202 in 
order for the claim to be returned to the 
Board.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


